Filed 8/20/15 P. v. Lopez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067542

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS276402)

DANIEL JIMENEZ LOPEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Garry G.

Haehnle, Judge. Affirmed.

         Anna M. Jauregui, under appointment by the Court of Appeal for Defendant and

Appellant.

         No appearance for Respondent.



                                INTRODUCTION AND BACKGROUND

         Daniel Jimenez Lopez pleaded guilty to importing over one kilogram of

methamphetamine into California (Health & Saf. Code, §§ 11379, subd. (a), 11370.4,
subd. (b)(1)). As the factual basis for his plea, he acknowledged he "unlawfully imported

into this state or offered to import into this state a controlled substance, that being

methamphetamine, and its weight exceeded one kilogram." The trial court imposed a

stipulated sentence of six years in jail. The court later denied his request for a certificate

of probable cause.

                                        DISCUSSION

       Lopez appeals. His notice of appeal limits the issues on appeal to sentencing or

other matters occurring after the plea that do not affect the plea's validity (Cal. Rules of

Court, rule 8.304(b)(4)).

       Appointed appellate counsel filed a brief summarizing the facts and proceedings

below. Counsel presented no argument for reversal and instead requested we

independently review the record for error as mandated by People v. Wende (1979) 25
Cal. 3d 436, 441-442. To aid our review, counsel identified one possible issue (see

Anders v. California (1967) 386 U.S. 738, 744): whether the court correctly sentenced

Lopez in accordance with the plea bargain.

       We granted Lopez permission to file a supplemental brief on his own behalf. He

submitted a supplemental brief to appellate counsel, who submitted it to us after

translating it and excising attorney-client privileged matters. The brief does not assert

any trial court errors. Rather, it states Lopez is a family man with five children whom he

misses, he has never been drunk and is not a drug addict, he has a consistent work

history, he has never had problems with authorities in either Mexico or the United States,

he has never previously been incarcerated, and he would like to serve less time.

                                               2
       After independently reviewing the record for error and considering the points in

appellate counsel's and Lopez's briefs, we were unable to identify any reasonably

arguable appellate issue and, therefore, affirm the judgment. Lazarus was competently

represented in this appeal.

                                     DISPOSITION

       The judgment is affirmed.




                                                                     MCCONNELL, P. J.

WE CONCUR:


BENKE, J.


MCDONALD, J.




                                            3